 

Exhibit 10.1

 

AMENDMENT #7 TO CONTRACT

 

AGREEMENT, made and entered into this 28th day of August, 2017, by and between
NioCorp Developments Ltd., of 7000 South Yosemite Street, Suite115, Centennial,
CO 80112 (hereinafter referred to as “NioCorp”) and Lind Asset Management IV,
LLC, of 370 Lexington Ave, Suite 1900, New York, NY 10017 (hereinafter referred
to as “Lind”).

 

W I T N E S S E T H

 

WHEREAS, NioCorp and Lind have previously entered into that certain “Convertible
Security Funding Agreement” dated December 14, 2015, as amended by Amendment #1
To Contract dated September 26, 2016, Amendment #2 To Contract dated December
29, 2016, Amendment #3 To Contract dated March 20, 2017, Amendment #4 To
Contract dated April 21, 2017, and Amendment #5 To Contract dated June 1, 2017,
and Amendment #6 To Contract dated August 4, 2017 (hereinafter referred to as
the “Contract”); and

 

WHEREAS, NioCorp and Lind wish to further amend the terms and conditions of the
Contract as hereinafter provided;

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, each to the other in hand
paid, NioCorp and Lind agree that from the date of this Amendment #7 until
January 1, 2018, the sum US$1,000,000 as it occurs in each of the following
sections of the Contract shall be, and hereby is, temporarily reduced to
US$150,000.00 (One Hundred Fifty Thousand Dollars):

 

1.Section 1.1 under the definition of “Market Cap / Cash Balance Conversion
Event” subpart (a).

2.Section 1.1 under the definition of “Second Closing Notification Date” subpart
(b).

 

As of January 1, 2018, all of the foregoing amounts shall automatically revert
from US$150,000.00 to US$1,000,000 without further action by the Parties.

 

The duration of the aforesaid temporary reduction may be extended only by the
mutual written agreement of the Parties.

 

Except as specifically set forth hereinabove, the Contract remains in full force
and effect.

 

In witness whereof the parties have set their mutual hands and seals the day and
date first above written.

 

NioCorp Developments Ltd.:   Lind Asset Management IV, LLC:           By: /s/
John F. Ashburn Jr   By: /s/ Jeff Easton             VP and General Counsel    
Managing Director   Title     Title

 



 

 